Order entered February 18, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00909-CR
                                      No. 05-13-00910-CR

                         WILLIAM NELLIUS HUBBARD, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F-0526988-Y, F05-26990-Y

                                           ORDER
          The Court GRANTS appellant’s February 13, 2014 motion to supplement the reporter’s

record.

          We ORDER court reporter Sharina A. Fowler to file a supplemental reporter’s record,

within FIFTEEN (15) DAYS from the date of this order, that contains: (1) State’s Exhibit #1

Conviction/Judgment, and (2) State’s Exhibit #2 Plea of True/Stipulation of Evidence.


                                                     /s/   DAVID EVANS
                                                           JUSTICE